DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 12/20/2021.
Applicant’s cancelation of claims 1-10 is acknowledged and require no further examining.  Claims 11-25 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the phrase “the anchor extends from the outer edge of the buttress” renders claim 16 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 paragraph 30 of the Specification, the anchor is disclosed to be bioabsorbable and is attached to the buttress.  The Specification does not disclose the anchor extends from the outer edge of the buttress.  Therefore, the feature is considered new matter.
 Regarding claim 22, the phrase “the length of suture extends from the outer edge of the buttress body” renders claim 22 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 paragraph 30 of the Specification, the anchor is disclosed to be a suture or the like, and disclosed to be bioabsorbable and is attached to the buttress.  The Specification does not disclose the length of suture extends from the outer edge of the buttress.  Therefore, the feature is considered new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15, 17-18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7  of U.S. Patent No. 10,285,704 in view of reference Casasanta, Jr et al. (9,010,608).
Regarding claims 11, 13-14, 17-18, 20, 23-24 of the present application, claim 7 of U.S Patent No. 10,285,704 is dependent of claim 6 and 1 and include all the same limitations.  Claim 7 discloses a staple cartridge assembly for used with a surgical stapling apparatus, the staple cartridge assembly comprising: a staple cartridge including a tissue facing surface having staple receiving slots defined therein and arranged in annular rows; and a buttress having an outer edge, wherein the buttress including tabs defined between slits extending through the outer edge, wherein the buttress releasably retained on the tissue face surface of the staple cartridge by one tab of the tabs extending into one staple receiving slot of the staple receiving slots.
However, the claims of U.S Patent No. 10,285,704 do not explicitly disclose the buttress having an inner edge defining a hole.
Casasanta, Jr. et al. disclose a staple cartridge assembly (32) for used with a surgical stapling apparatus (10), the staple cartridge assembly (32) comprising: a tissue facing surface having staple receiving slots (52) defined therein and arranged in annular rows; and a buttress (24) having an outer edge defining a hole (29). (Figure 1A, 1B, 2 and Column 4 lines 46-57, Column 7 lines 40-44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the claims of U.S Patent No. 10,285,704 by incorporating the hole as taught by Casasanta, Jr. et al., since column 7 lines 40-44 of Casasanta, Jr. et al. states such a modification would allow the shaft of the anvil to pass through the buttress.
Regarding claim 12 of the present application, claim 7 of U.S Patent No. 10,285,704 in view of claim 2 of U.S Patent No. 10,285,704 and reference Casasanta, Jr. et al. disclose all the claimed features.
Regarding claims 15 and 21 of the present application, claim 7 of U.S Patent No. 10,285,704 in view of claim 5 of U.S Patent No. 10,285,704 and reference Casasanta, Jr. et al. disclose all the claimed features.

Allowable Subject Matter
Claims 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the notch terminates between two of the staple receiving slots disposed in the outer annular row.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 2, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731